DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,14 are objected to because of the following informalities:  
For claim 1, the status identifier of claim 1 indicates “currently amended” but the claim does not appear to be amended.  
For claim 14, the claim depends on itself. For purpose of examination, the examiner is considering claim 14 to depend on claim 12.
Appropriate correction is required.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6-8,10-15,17-19,21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gordon (US 20180332830 A1). 
 	For claim 1, Gordon discloses a facility for growing vegetation (fig. 1), the facility comprising: at least one container (102) for taking aquatic animals and/or aquatic organisms; at least one hydroponic part (106); at least one device (para. 0057,0060, 0135, pumps 108 and water pumps) for water and/or substance circulation; at least one unit for distillation (para. 0055,0057,0065,0119,0125,0130,0134,0138,0141, the desalination and reverse osmosis system).  
For claim 2, Gordon discloses the facility as described above and further discloses wherein the container is a fish tank (para. 0060 of Gordon, fish tanks 102).  
For claim 3, Gordon discloses the facility as described above and further discloses at least one mechanical filter unit (110 of Gordon) for filtering nutrient-enriched medium (para. 0062,0065,0123,0132, all of which mentioned nutrient-enriched medium).  
For claim 4, Gordon discloses the facility as described above and further discloses at least one unit for bio-filtration of a liquid part of a nutrient-enriched medium (para. 0055,0127 of Gordon, bio-filter; para. 0062,0065,0123,0132, all of which mentioned nutrient-enriched medium or nutrient-enriched water).  
For claim 6, Gordon discloses the facility as described above and further discloses wherein 2the at least one hydroponic part comprises a nutrient film technique (NFT) -system (para. 0062,0121 of Gordon).  
For claim 7, Gordon discloses the facility as described above and further discloses wherein the facility is configured to provide for at least one of controlling temperature, controlling environmental parameters, controlling oxygen level, controlling pH-value, controlling nitrogen compounds, controlling alkalinity, controlling nutrients, controlling macronutrients, and controlling micronutrients (para. 0065,0131 of Gordon).  
For claim 8, Gordon discloses the facility as described above and further discloses a photovoltaic system (para. 0054,0128 of Gordon).  
For claim 10, Gordon discloses the facility as described above and further discloses a biogas system (para. 0054,0055,0060,0127, 0128 of Gordon).
For claim 11, Gordon discloses the facility as described above and further discloses wherein the at least one distillation unit is configured to desalinate sea or brackish water (para. 0055,0057,0065,0119,0125,0130, 0134,0138,0141).  
For claim 12, Gordon discloses a facility for growing vegetation (fig. 1), the facility comprising: at least one container (102) for taking aquatic animals and/or aquatic organisms; at least one hydroponic system (106; also, para. 0062,0121, the nutrient film technique is a hydroponic system); 3at least one device (para. 0057,0060, 0135, pumps 108 and water pumps) for circulation of a medium; and at least one unit for distillation (para. 0055,0057,0065,0119,0125,0130,0134,0138,0141, the desalination and reverse osmosis system); wherein the at least one unit for distillation is positioned within the facility such that the at least one unit for distillation is configured to process the medium being exchanged between the at least one container and the at least one hydroponic system by distilling the medium (para. 0055,0057,0065,0119,0125,0130,0134,0138, 0141, such is the function of the distillation and reverse osmosis system), thereby separating demineralized water from the medium and a hydroponic nutrient solution from the medium; wherein the facility is configured to direct the demineralized water separated by the at least one unit for distillation towards the at least one container (functional recitation to which the facility of Gordon can and does performed the intended function of configured to direct); wherein the facility is configured to direct the hydroponic nutrient solution separated by the at least one unit for distillation towards the at least one hydroponic system (functional recitation to which the facility of Gordon can and does performed the intended function of configured to direct).  
For claim 13, Gordon discloses the facility as described above and further discloses wherein the at least one container is a fish tank (para. 0060 of Gordon, fish tanks 102).  
For claim 14, Gordon discloses the facility as described above and further discloses at least one mechanical filter unit (110 of Gordon) for filtering the medium.  
For claim 15, Gordon discloses the facility as described above and further discloses a biofilter unit positioned to filter the demineralized water prior to the demineralized water reaching the at least one multi-trophic container (para. 0055,0127, such is the function of the biofilter).  
For claim 17, Gordon discloses the facility as described above and further discloses wherein 2the at least one hydroponic part comprises a nutrient film technique (NFT) -system (para. 0062,0121 of Gordon).
For claim 18, Gordon discloses the facility as described above and further discloses wherein the at least on hydroponic part comprises a grow bed system (106 is considered a grow bed because that is where the plants are grown).  
For claim 19, Gordon discloses the facility as described above and further discloses a gas exchange unit (para. 0054,0055,0060, the bio-digester is a gas exchange unit) for processing the medium prior to the medium reaching the container.
For claim 21, Gordon discloses the facility of claim 1, and further discloses wherein the at least one hydroponic part comprises a grow bed system (106).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5,16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (as above) in view of Gonyer et al. (US 20170099790 A1).
 	For claims 5 & 16, Gordon teaches the facility as described above but is silent about wherein the at least one hydroponic part comprises a deep water culture (DWC) -system.  
Gonyer et al. teach a facility for growing vegetation comprising at least one hydroponic part comprises a deep water culture (DWC) -system (para. 0036,0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a deep water culture (DWC) -system as taught by Gonyer et al. in the at least one hydroponic part of Gordon, for such deep water culture (DWC) -system is notorious well known in the hydroponic art and would depend on the user’s preference to select known hydroponic technique based on the type of plants being grown. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8,10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19,21 of copending Application No. 16/648846 in view of Friesth (US 20150196002 A1). 
Current application 16/648828 teaches a facility for growing vegetation, the facility comprising: at least one container for taking aquatic animals and/or aquatic organisms; at least one hydroponic part; at least one device for water and/or substance circulation; and at least one unit for distillation.
However, Current application 16/648828 is silent about at least one bio reactor unit.
 	Friesth teaches a facility for growing vegetation (para. 0139) comprising at least one bio reactor unit (130). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one bio reactor unit as taught by Friesth in the facility of current application 16/648828 in order to provide additional system to grow beneficial microalgae for nutrients to enhance the plants growth. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. Applicant argued the following:
It is further submitted that in the Office Action the Examiner cites to various paragraphs of U.S. Published Patent Application No. 2018/0332830A1 which do not appear to be present in U.S. Provisional Patent Application No. 62/507,916 such as paragraphs [0119], [0125], [0130], [0134], [0138], and [0141]. It is respectfully submitted that U.S. Published Patent Application No. 2018I0332830A 1 is not legal prior art at to any subject matter not disclosed in U.S. Provisional Patent Application No. 62/507,916.

	U.S. Published Patent Application No. 2018/0332830A1 contains the exact same drawings/figures as that of U.S. Provisional Patent Application No. 62/507,916. Thus, US 2018/0332830A1 is entitled the same date as filed in the U.S. Provisional Patent Application No. 62/507,916 because drawings are also the disclosure. In addition, although the provisional does not have paragraph numberings that match with the publication, the contents of para. [0119], [0125], [0130], [0134], [0138], [0141] are all discussed in the provisional. For example, para. 0119 of the publication discusses the hydroponic unit, the fish holding tank, the bio-digester, the atmospheric water generator, the desalination reverse osmosis system, the control unit, the energy production system, the at least one sensor, all which are shown and discussed in the provisional. Likewise, the rest of the other paragraphs are discussed in the provisional in various places. Moreover, applicant is guided to MPEP 2154.01(b) and 2136.03 for benefit of provisional application. In conclusion, it is clear that the contents of the paragraphs as referenced to in the rejection for the U.S. Published Patent Application No. 2018/0332830A1 are found in the U.S. Provisional Patent Application No. 62/507,916, thus, the publication is entitled the May 18, 2017 date. Note that the U.S. Provisional Patent Application No. 62/507,916 can be obtained through PAIR.  
Although a desalination and reverse osmosis system is mentioned in Gordon, there is not disclosure of "at least one unit for distillation" as recited in claim 1. Distillation units and desalination and reverse osmosis systems are different types of systems and use different processes. Thus, a "desalination and reverse osmosis" system is not "at least one unit for distillation." Therefore, neither Gordon nor 62/507,916 teach all the elements of claim 1.

 	A definition of “distillation” is “the purification or concentration of a substance, the obtaining of the essence or volatile properties contained in it, or the separation of one substance from another, by such a process” (www.dictionary.com), which is what desalination and reverse osmosis system of Gordon does because it performed separation of one substance from another. Thus, Gordon’s desalination and reverse osmosis system is considered a unit for distillation. In addition, desalination and reverse osmosis system do involved in evaporation and separation of salt from water obtained from the Ocean or the like, thus, it is considered a unit for distillation. Furthermore, the claimed limitation merely states “at least one unit for distillation”, thus, any unit in Gordon that involved in separation of solid from liquid is considered “a unit for distillation”. For example, in distillation, a pump is a unit that is being used, thus, the pump employed in Gordon is considered “a unit for distillation”. 
Paragraph [0055] of U.S. Published Patent Application No. 201810332830A 1 states, "The desalination and reverse osmosis system creates potable water for human and livestock support." In contrast, in the present application, distillation is used to increase nutrient concentration within the hydroponic loop (see paragraphs [0017], [0018] reproduced below).

 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., distillation is used to increase nutrient concentration within the hydroponic loop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In Gordon, the desalination and reverse osmosis system does result in the increase of nutrient concentration within the whole system because it provides clean or purified water for the nutrient concentration added to the system. Otherwise, if the water is not purified or cleaned through this process, the nutrient concentration will be contaminated and be decreased in quality. 
The difference in purpose is also clear from a comparison of FIG. 1 of
Gordon and FIG. 1 of the present application. In Gordon, there is no reference
numeral assigned to its desalination and reverse osmosis system and it does not
appear to be present in FIG. 1. Thus, it appears to be simply an additional
component which may be used to create potable water as an additional and
separate function.
	Additional or not, the specification discussed desalination and reverse osmosis system to be used in the invention, thus, it meets the claimed limitation of “at least one unit for distillation”. In addition, clearly from the figures, Gordon shows a computer system or interface that involves in desalination and reverse osmosis system, thus, even though fig. 1 does not designate a numeral for the desalination and reverse osmosis system, it does not mean that the desalination and reverse osmosis system is not included in the invention because the specification discusses the desalination and reverse osmosis system in numerous places. 
In addition, claim 12 recites, "wherein the at least one unit for distillation is
positioned within the facility such that the at least one unit for distillation is
configured to process a medium being exchanged between the at least one
container and the at least one hydroponic system by distilling the medium,
thereby separating demineralized water from the medium and a hydroponic
nutrient solution from the medium." This limitation is also missing from Gordon.
The limitation is merely a functional recitation of how the distillation process works, thus, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, as explained in the above, Gordon’s desalination and reverse osmosis system is a unit for distillation because it separates water from salt, and because it is the system, it does perform the claimed invention for the exchange between the containers and the hydroponic system in order to grow the plants as shown. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643